J-S19020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
    MARTIN ROUSE                            :
                                            :
                     Appellant              :   No. 2282 EDA 2018

          Appeal from the Judgment of Sentence Entered July 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0012569-2015


BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                           FILED MAY 28, 2020

        Martin Rouse (Appellant) appeals from the judgment of sentence

entered in the Philadelphia Court of Common Pleas following his jury

convictions of conspiracy, robbery1 and related offenses. Appellant contends

the trial court erred by denying a requested jury instruction; issuing a

manifestly excessive and unreasonable sentence; and imposing probationary

sentences for his theft by unlawful taking2 convictions because they merged

with the robbery convictions. We agree with Appellant’s merger claim, but

conclude his remaining issues are waived. Thus, we affirm in part, vacate in

part, and remand for resentencing.




1   18 Pa.C.S. §§ 903(a), 3701(a)(1)(ii).

2   18 Pa.C.S. § 3921(a).
J-S19020-20

     Between November 2009 and March 2013, Appellant and two co-

conspirators, Curtis Smith and Dennis Holloman, 3 perpetrated a series of

armed robberies and burglaries throughout the City of Philadelphia. In 2013,

Holloman gave three written statements to police, admitting to the offenses

and implicating Appellant and Smith. Trial Ct. Op., 3/14/19, at 12. Smith

also gave a signed statement to police in October of 2013, admitting to his

participation; Smith pleaded guilty to charges against him on May 16, 2014.

Id.; see also N.T., 3/9/18, at 98.

     On May 23, 2014, Philadelphia police arrested Appellant and charged

him with numerous offenses at docket numbers CP-51-CR-0012569-2015

(Docket   12569),   CP-51-CR-0012570-2015      (Docket   12570),   CP-51-CR-

0012571-2015 (Docket 12571), CP-51-CR-0012572-2015 (Docket 12572),

and CP-51-CR-0012573-2015 (Docket 12573).4 On December 11, 2017, the

trial court granted the Commonwealth’s motion to consolidate Appellant’s

cases.5


3 Appellant and Holloman were jointly tried together before a jury. Holloman
was likewise found guilty of robbery and related offenses. On direct appeal,
this Court affirmed Holloman’s judgment of sentence at Commonwealth v.
Holloman, 3115 EDA 2018 (unpub. memo.) (Pa. Super. 2020).

4On August 28, 2015, all charges were dismissed for lack of evidence at a
preliminary hearing. On December 11, 2015, the Commonwealth re-filed the
complaint and all of the charges were held for court.

5 We note Appellant filed identical notices of appeal at every docket, each of
which listed every docket number. Nevertheless, because the trial court
formally consolidated the cases, Commonwealth v. Walker, 185 A.3d 969
(Pa. 2018), is not implicated. See id. at 977 (pursuant to Pa.R.A.P. 341(a),


                                      2
J-S19020-20

        The charges against Appellant and Holloman proceeded to a week and

a half-long joint jury trial commencing March 5, 2018. Smith testified as a

Commonwealth witness, but denied remembering anything about the

statement he gave police or his guilty pleas. Holloman testified in his defense,

disavowing the statements he gave to police because, he maintained, the

statements were made under duress and the police detectives’ coercion.

Appellant did not testify, but presented one exhibit. On March 14, 2018, the

jury found Appellant guilty of numerous offenses. The trial court summarized

the evidence presented at trial as follows.

                        I. Docket 12569: Stolen van

        At Docket 12569, the jury found Appellant guilty of theft by receiving

stolen property6 (RSP) and conspiracy to commit theft by RSP. These charges

arose from Appellant, Holloman, and Smith’s theft of a van on June 27, 2011,

which they used two days later in the armed robbery of a Sunoco gas station

(Docket 12573). Police also determined the license plate found on the vehicle

was itself stolen.




when single order resolves issues arising on more than one lower court docket,
separate notices of appeal must be filed); Commonwealth v. Creese, 216
A.3d 1142, 1144 (Pa. Super. 2019) (to comply with Walker, each notice of
appeal may contain only one docket number).

6   18 Pa.C.S. § 3925(a).



                                       3
J-S19020-20

                      II. Docket 12570: D&T Auto Body

        At Docket 12570, Philadelphia Police determined the license plate on the

van in Docket 12569 was stolen from D&T Auto Body (D&T) in Philadelphia on

June 24, 2011. A surveillance video of D&T “showed two individuals wearing

masks and gloves broke into the front window of the shop, went through the

office area, and went to a safe in which they took a license plate from that

property.” N.T. 3/9/18, at 115. Furthermore, an “office chair” from D&T was

found outside, “partially down the street.” Id. at 28. Holloman later told

police, in a signed statement, that he, “the other person [sic], and [Smith]

busted the window and went inside and found the safe and put it on a chair

and rolled it down the street and put it in the van.” Id. at 51. DNA found on

this chair matched Appellant’s DNA. N.T., 3/9/18, at 75. The jury convicted

Appellant of burglary,7 conspiracy to commit burglary, and theft by unlawful

taking.

                   III. Docket 12571: Second stolen van

        At Docket 12571, the jury found Appellant guilty of theft by RSP and

conspiracy to commit theft by RSP. These charges arose from the theft of

another van that was used in the robbery of a Quick Stop mini mart (Docket

12572). See Trial Ct. Op., 3/14/19, at 5.




7   18 Pa.C.S. §§ 3502(a)(4).



                                        4
J-S19020-20

                 IV. Docket 12572: Quick Stop robbery

      At Docket 12572, Appellant was charged with committing a robbery at

a Quick Stop mini mart. Nancy Ann Dever testified at trial to the following:

on the morning of June 19, 2011, she was working at the Quick Stop counting

money from the register when three masked men entered the store. N.T.,

3/6/18 at 82-84. One of the men jumped over the counter and threw Dever

and her co-worker to the ground. Id. at 83-84. This man had a firearm,

threatened them, and hit Dever in the head with the firearm. Id. at 83, 85-

86.   Meanwhile, one of the other masked men had also jumped over the

counter, went into the office, and carried out a safe. Id. at 86, 89. The three

men left in a white van. Id. at 90.

      The Commonwealth presented a written statement Holloman gave to

police, in which he admitted “he was the man who ran straight for the safe,

while [Appellant] was the man who carried the gun.” Trial Ct. Op. at 5 n.2.

      The owner of Quick Stop, Morhaf Sheikh-Yousef, testified at trial to the

following: the night before the robbery, he was at the store counting money,

when Appellant, a regular customer, walked in and greeted him. N.T., 3/6/18,

at 123, 128-29. Sheikh-Yousef placed the money in his safe. Id. at 130.

After the robbery, he noticed that Appellant did not come to the store as often

and acted “differently” when he did.      Id. at 134-35.   Sheikh-Yousef also

watched the store’s surveillance video of the robbery and identified the man

who jumped over the counter and “carried the safe” as Appellant. Id. at 161.



                                      5
J-S19020-20

Sheikh-Yousef emphasized, “The way how he jumped, you can say 100

percent that was him. . . . Because I know the guy. I seen him a million

times at the store. I seen the way how he move [sic].” Id. at 161-62.

      The jury found Appellant guilty of robbery, conspiracy to commit

robbery, and theft by unlawful taking.

      At this juncture, we note that on cross-examination, Sheikh-Yousef

testified he had two prior convictions of theft by RSP, for offenses committed

19 or 20 years earlier, in 1998 or 1999. See N.T., 3/6/18, at 174. When

asked about those convictions, Sheikh-Yousef stated,

      I just plead guilty for them because I didn’t want to keep going to
      court. And somebody used to come and sell cigarette [sic]. And
      that’s what happened. They got me in the case, so I plead guilty
      for two misdemeanors, and that’s it. It was no big deal.

Id. at 175-76.

      Based on this testimony, Appellant requested a jury instruction to

“examine closely and carefully and receive with caution the testimony of

[Sheikh-]Yousef,”    pursuant   to   Pennsylvania    Standard    Suggested    Jury

Instructions (Pa. SSJI) (Criminal) § 4.06.      N.T., 3/13/18, at 5.    Appellant

reasoned that Sheikh-Yousef admitted “he committed perjury at another trial”

by pleading “guilty under oath [to] two crimes that he did not commit.” Id.

The trial court refused to give this instruction, but granted “all of [Appellant’s]

other related jury instruction requests” relating to Sheikh-Yousef’s credibility.

Trial Ct. Op. at 45-46, citing N.T., 3/13/18, at 6-7. We note Appellant did not




                                         6
J-S19020-20

raise any objection to the resulting jury charge while or after it was given.

See id. at 168.

                     V. Docket 12573: Sunoco Robbery

        Appellant was charged at Docket 12573 for the robbery of a Sunoco gas

station. A Sunoco employee, Rosemary McKernan, testified to the following

at trial: on the morning of June 29, 2011, she noticed that “a white van pulled

up outside.” Trial Ct. Op. at 6, citing N.T., 3/8/18, at 14. Moments later, she

heard a pop, and two men, wearing ski masks and gloves, came into the store

holding guns. Id. at 11, 15. The men yelled, “Don’t move. Get down,” and

demanded to know where the safe was. Id. One man commanded McKernan

to open the safe and hit her in the back of her head with his gun. Id. at 12,

18-19. The men took $4,000 and two cases of cigarettes and left in the van.

Id. at 18-19.

        The Commonwealth also presented a statement Curtis Smith gave to

police, in which he identified Appellant as the person who commanded

McKernan to open the safe. N.T., 3/9/18, at 148.

        The jury convicted Appellant of robbery, conspiracy to commit robbery,

theft by unlawful taking, and firearms not to be carried without a license. 8




8   18 Pa.C.S. § 6106(a)(1).



                                       7
J-S19020-20

                                 VI. Sentencing

        On May 25, 2018, the trial court sentenced Appellant to an aggregate

term of 31 to 62 years’ incarceration, to be followed by 27 years’ probation.

Trial Ct. Op. at 2 n.1. Appellant filed a counseled post-sentence motion on

June 1, 2018, challenging the weight of the evidence and requesting

reconsideration of his sentence.9 On July 23, 2018, the trial court conducted

a reconsideration hearing and imposed “a more lenient sentence.”              Id.

Pertinent to Appellant’s claims on appeal, at both Dockets 12572 (Quick Stop)

and 12573 (Sunoco), the court imposed, sentences of imprisonment for each

robbery count and consecutive sentences of probation for theft by unlawful

taking counts.10 Appellant did not file any post-sentence motion challenging

the amended sentences, but instead filed a timely notice of appeal on July 28,

2018.

                                  VII. Analysis

        Appellant presents three issues for our review:11

        1. Did the trial court err in denying Appellant’s request to charge
        the jury with Pennsylvania Standard Criminal Jury Instruction
        § 4.06?

        2. Did the trial court err by issuing a sentence that is manifestly
        excessive and unreasonable?


9   On June 4, 2018, Appellant also filed a pro se post-sentence motion.

10As we discuss infra, the face of each resentencing order for Dockets 12572
and 12573 is unclear as to the particular sentences to be imposed.

11   We have reordered Appellant’s issues for ease of review.


                                        8
J-S19020-20


      3. Did the trial court err by imposing probationary sentences for
      Theft by Unlawful Taking convictions where they merge with
      Robbery?

Appellant’s Brief at 4.

      In his first issue, Appellant contends the trial court erred in denying his

request for a jury instruction on “certain testimony subject to special scrutiny,”

pursuant to the Pennsylvania Standard Criminal Jury Instruction Pa. SSJI

(Criminal) § 4.06, with respect to the witness Sheikh-Yousef.           Appellant

argues this instruction is proper where a witness admits to perjuring himself

in another proceeding.     Appellant avers that in this trial, Sheikh-Yousef

admitted to perjuring himself when he testified he previously pleaded guilty

under oath, but “he was actually innocent and only pled guilty so that he did

not continue going to court.” Appellant’s Brief at 14-15. Appellant maintains

Sheikh-Yousef’s credibility was directly at issue and the trial court should have

informed the jury to weigh his testimony with special scrutiny.

      As a prefatory matter, we consider whether Appellant has preserved any

objection to the jury instructions. Pa.R.Crim.P. 647(C) provides in pertinent

part: “No portions of the charge nor omissions from the charge may be

assigned as error, unless specific objections are made thereto before the

jury retires to deliberate.” Pa.R.Crim.P. 647(C) (emphasis added). Under

Rule 647(C), the failure to object or take exception to a jury instruction before

the jury retires to deliberate results in waiver of review of the instruction.

Commonwealth v. Laird, 988 A.2d 618, 646 (Pa. 2010).                   See also



                                        9
J-S19020-20

Commonwealth v. Cosby, 224 A.3d 372, ___, 2019 WL 6711477 at ** 37-

38 (Pa. Super. Dec. 10, 2019) (party’s “objections at the charging conference

were not sufficient to preserve his challenge to the consciousness-of-guilt jury

charge issued by the trial court because he did not also object when the charge

was given to the jury”).

      After the trial court charged the jury, Appellant raised no objection. See

N.T., 3/13/18, at 165. Furthermore, when the court inquired, “Any objection

to sending back the charges if [the jurors] ask?,” Appellant’s counsel

responded, “No, Your Honor.” Id. at 166. Therefore, Appellant has waived

this issue for failing to object to the instructions as given. See Pa.R.Crim.P.

647(C); Laird, 988 A.2d at 646.

      Moreover, even if this claim were reviewable, it would be meritless. This

Court has stated:

      When reviewing a challenge to part of a jury instruction, we must
      review the jury charge as a whole to determine if it is fair and
      complete. A trial court has wide discretion in phrasing its jury
      instructions, and can choose its own words as long as the law is
      clearly, adequately, and accurately presented to the jury for its
      consideration. The trial court commits an abuse of discretion only
      when there is an inaccurate statement of the law.

Commonwealth v. Baker, 963 A.2d 495, 507 (Pa. Super. 2008) (citation

omitted).   A “refusal to give a requested charge does not require reversal

unless the appellant was prejudiced by that refusal.” Id. (citation omitted).

      In the present case, the trial court reasoned:

      The “special scrutiny” jury instruction in question states: “You
      should examine closely and carefully and receive with caution the


                                      10
J-S19020-20


      testimony of [name of witness] [any witness] if you find that he
      or she . . . [admitted that he or she committed perjury at another
      trial] [give specific situation].” Certain Testimony Subject to
      Special Scrutiny, Pa. SSJI (Criminal) § 4.06.

                                  *    *    *

      . . . The trial court refused this specific instruction. However, at
      the same time, the court accepted and included all of [Appellant’s]
      other related jury instruction requests: for an impeachment by
      prior conviction instruction for Sheikh-Yousef, an inconsistent
      statement instruction for Sheikh-Yousef, a Kloiber[12] instruction
      for Sheikh-Yousef, a general standard conflicting testimony
      instruction, and a general “false in one, false in all” instruction.
      [T]hese instructions sufficiently covered the credibility of the
      witnesses and therefore, a special scrutiny instruction was not
      required. . . .

Trial Ct. Op. at 44-45 (record citations omitted). We further note the court

instructed the jury:

           You have heard evidence that one of the witnesses, Mr.
      Yousef, has been convicted of the crime of theft by receiving
      stolen property on two separate occasions. The only purpose for
      which you may consider this evidence of prior conviction is in
      deciding whether or not to believe all, or part, of his testimony.

            In doing so, you may consider the type of crime committed,
      how long ago it was committed, and how it may affect the
      likelihood that he testified truthfully in this matter.

N.T., 3/13/18, at 159. On appeal, Appellant does not address or refute the

trial court’s reasoning above. Furthermore, because he could not establish he


12 “A Kloiber charge instructs the jury that an eyewitness’ identification
should be viewed with caution where the eyewitness: (1) did not have an
opportunity to clearly view the defendant; (2) equivocated on the
identification of the defendant; or (3) had a problem making an identification
in the past.” Commonwealth v. Harris, 884 A.2d 920, 932-33 (Pa. Super.
2004) (citation omitted).



                                      11
J-S19020-20

was prejudiced by the absence of this particular jury instruction, when

considered in the context of the jury charge as a whole, he would not be

entitled to relief. See Baker, 963 A.2d at 507.

     In his second issue, Appellant argues the trial court abused its discretion

by issuing a sentence, at Docket 12570 (D&T), that is manifestly excessive

and unreasonable.13 Appellant claims the trial court failed to consider the

sentencing guidelines for his burglary and conspiracy to commit burglary

convictions, and the court sentenced him outside the guidelines without

providing a written justification. Appellant’s Brief at 18-19. Appellant also

avers “the trial court did not sufficiently consider all relevant factors in

fashioning [his] sentence,” and failed to state reasons for running his

sentences consecutively. Id. at 21-22.

     Appellant challenges the discretionary aspects of his sentence. Such a

claim is not reviewable as of right. Commonwealth v. Tejada, 107 A.3d

788, 797 (Pa. Super. 2015). We must first review whether:

     (1) the appellant preserved the issue either by raising it at the
     time of sentencing or in a post[-]sentence motion; (2) the
     appellant filed a timely notice of appeal; (3) the appellant set forth
     a concise statement of reasons relied upon for the allowance of
     his appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant
     raises a substantial question for our review.

Id. at 797-98 (citation omitted).      “[T]he trial court must be given the

opportunity to reconsider the imposition of the sentence either through the


13Appellant does not challenge the discretionary aspects of the sentences
imposed under the other dockets.


                                      12
J-S19020-20

defendant raising the issue at sentencing or in a post-sentence motion. The

failure to do so results in waiver of those claims.”     Id. at 798 (citations

omitted). See also Pa.R.Crim.P. 720(B)(1)(a) (“All requests for relief from

the trial court shall be stated with specificity and particularity, and shall be

consolidated in the post-sentence motion[.]”).

      Here, although Appellant filed a post-sentence motion following his

initial sentencing on May 25, 2018 — which precipitated the court’s

resentencing — he did not raise any challenge to the amended sentence

imposed on July 23rd. Thus, Appellant failed to preserve the instant claim

and has waived it for our review. See Tejada, 107 A.3d at 797-98. No relief

is due.

      Lastly, Appellant avers the trial court erred, at Dockets 12572 and

12573, by imposing probationary sentences for his theft by unlawful taking

convictions because they merged with his robbery convictions. The trial court

agrees that the sentences merge and requests the two probation sentences

be vacated. Trial Ct. Op. at 46-47.

      Preliminarily, we note that although Appellant did not object to the

court’s resentencing orders, a claim that sentences should have merged goes

to the legality of sentence and thus is non-waivable. See Commonwealth

v. Jenkins, 96 A.3d 1055, 1056 & n.1 (Pa. Super. 2014). Our standard of

review for a legality of sentence challenge “is de novo and the scope of our

review is plenary.” Id. at 1056.



                                      13
J-S19020-20

      We agree with the trial court’s reasoning that the robbery and theft by

unlawful taking convictions merged for sentencing purposes:

           For both [Dockets 12572 and 12573, Appellant] was
      convicted of both robbery with a threat of serious bodily injury . . .
      and theft by unlawful taking . . Merger is appropriate when the
      crimes arise from a single act and all the statutory elements of
      one are included within the statutory elements of the other.
      [Jenkins, 96 A.3d at 1056 (discussing 42 Pa.C.S. § 9765)]. . . .
      Pennsylvania case law has consistently held that these two crimes
      should merge, as the robbery statute requires the subject to be
      “in the course of committing a theft.” 18 Pa. C.S.A. § 3701; see,
      e.g., [Jenkins, 96 A.3d at 1056.]

See Trial Ct. Op. 46-47.

      However, while the trial court requests this Court to simply vacate the

sentences for theft by unlawful taking, we note that doing so would disrupt

the entire sentencing scheme, which is comprised of numerous sentences of

imprisonment and probation at five separate dockets. See Commonwealth

v. Thur, 906 A.2d 552, 569 (Pa. Super. 2006) (“If our disposition upsets the

overall sentencing scheme of the trial court, we must remand so that the court

can restructure its sentence plan.”). Furthermore, Appellant avers “there is a

discrepancy in the calculation of the aggregate sentence,” possibly arising

from the miscalculation of whether some sentences were to run consecutively

or concurrently. Appellant’s Brief at 23. See also Trial Ct. Op. at 1-2 (stating

aggregate amended sentence is 21 to 42 years’ imprisonment to be followed

by 38 years’ probation); Commonwealth’s Brief at 9 (aggregate amended

sentence is 21 to 42 years’ imprisonment to be followed by 28 years’




                                       14
J-S19020-20

probation).14 Appellant contends he “has filed a Motion to Correct Sentence

with the trial court and is waiting for a hearing.” Appellant’s Brief at 23.

      Finally, we note the resentencing order for Docket 12572 (Quick Stop)

states two different sentences for conspiracy to commit robbery and two

different sentences for theft by unlawful taking.15 Resentence Order, 7/23/18,

Docket 12572.    Additionally, the face of the resentencing order for Docket

12573 (Sunoco) states two different sentences for theft by unlawful taking.16

Resentencing Order, Docket 12573, 7/23/18. In light of the foregoing, we

vacate the judgment of sentence and remand for the trial court to reimpose

sentence in accordance with our merger discussion, and to resolve any

confusion as to the amended sentences imposed.




14 Appellant’s brief states, mistakenly, that his aggregate sentence upon
resentencing was “8 to 16 years’ incarceration plus probation.” Appellant’s
Brief at 6.

15 With respect to conspiracy, the first paragraph of the order stated the
amended sentence was 8 to 16 years’ imprisonment, while the lower portion
of the order stated 10 years’ probation (which, we note, was the original
sentence imposed on May 25, 2018). Resentence Order, 7/23/18, Docket
12572.

      With respect to theft by unlawful taking, the first paragraph stated the
amended sentence was 5 years’ probation, while the lower portion of the order
stated 7 years’ probation (the original sentence imposed on May 25, 2018).
Resentence Order, 7/23/18, Docket 12572.

16The first paragraph stated the amended sentence was 5 years’ probation,
while the lower portion of the order stated 7 years’ probation (the original
sentence imposed on May 25, 2018). Resentence Order, 7/23/18, Docket
12573.



                                       15
J-S19020-20

                               VII. Conclusion

      Appellant’s claims concerning the jury instructions and discretionary

aspects of sentencing issue are waived and thus do not merit relief. With

regard to Appellant’s merger claim, we vacate and remand for resentencing

consistent with this Court’s instructions.

      Judgment of sentence affirmed in part and vacated in part.      Case

remanded for resentencing consistent with this memorandum.      Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/20




                                       16